United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60645
                           Summary Calendar



     MARIA LUISA OLVERA,

                                          Petitioner,

          versus


     ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                          Respondent.




                Petition for Review of an Order of
                 the Board of Immigration Appeals
                        BIA No. A70 793 313




Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     Maria Luisa Olvera petitions for review of the June 10, 2005

order of the Board of Immigration Appeals (BIA) denying her motion

to reopen and reconsider.**


     *
        Pursuant to 5TH CIR. R. 47.5 the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
         Petitioner, a native and citizen of Mexico, was charged
with being removable because inadmissible under 8 U.S.C. §
1182(a)(6)(A)(i). Before the Immigration Judge (IJ) she conceded
removability and sought cancellation of removal under INA §
      The BIA determined that the evidence cited in Olvera’s motion

to reopen could have been obtained prior to the hearing on her

application for cancellation of removal.               The BIA also found that

Olvera’s request for reconsideration was untimely.

      In her petition for review, Olvera challenges the basis for

the denial of her application for cancellation of removal but does

not   address   the    BIA’s   denial       of   her   motion   to   reopen   and

reconsider.     Olvera has abandoned her challenge to the denial of

her motion to reopen and reconsider by failing to brief the

relevant issues.      See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th

Cir. 2003).

      The petition for review is

                                  DENIED.




240A(b)(1) on the basis of hardship to her United States citizen
children. The IJ denied cancellation of removal finding that the
requisite hardship had not been shown.        Petitioner appealed,
contending that she had shown the requisite hardship. The BIA on
February 10, 2005, adopted and affirmed the IJ’s decision.       On
March 10, 2005, petitioner timely filed a petition for review in
this court (Maria Louisa Olvera v. Gonzales, #05-60187) challenging
the BIA’s February 10, 2005 decision; the respondent filed a motion
to dismiss the petition for review for lack of jurisdiction on the
basis that, under 8 U.S.C. § 1252(a)(2)(B)(i) & (ii), the BIA’s
decision was an unreviewable discretionary determination; and on
May 9, 2005, a panel of this court granted that motion of
respondent and dismissed the petition for review. On May 10, 2005,
petitioner filed with the BIA a motion to reopen and to reconsider
its February 10, 2005 decision. On June 10, 2005, the BIA denied
the motion to reopen and to reconsider.          On July 8, 2005,
petitioner filed the instant petition for review purportedly
directed to the June 10, 2005 BIA decision. Petitioner has been
represented by counsel throughout.

                                        2